Citation Nr: 1207678	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  11-22 227	)	DATE
	)
	)


THE ISSUE

Whether a July 30, 1999, Board of Veterans' Appeals (Board) decision, which denied service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) is the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  Steven K. Robison, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




REMAND

The Veteran served on active duty from March 1966 to January 1970.  

The matter of whether there is CUE in a July 1999 decision of the Board arises from a motion filed by the Veteran's attorney that was docketed at the Board in August 2011.  The Veteran is the Moving Party.  

The Veteran, through his attorney, submitted a request for a hearing in this matter that was received at the Board in January 2012.  The acting Deputy Vice Chairman (DVC) of a Board decision team, having jurisdiction of the matter, has made a ruling on the motion and granted the request for a hearing.  

The Board notes that the regulations applicable to challenges to prior Board decisions on the basis of CUE are found at 38 C.F.R. §§ 20.1400-20.1411 (2011).  Subsection 20.1403(a) defines CUE.  As the regulation states:

General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

38 C.F.R. § 38 C.F.R. 20.1403(a).

The provisions of section 1403 also address that the record to be reviewed, in general, must be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b).  The section also addresses what types of errors constitute CUE and what errors do not.  38 C.F.R. § 1403(c)-(e).  

Section 20.1405 addresses how a CUE motion is handled.  Subsection 20.1405(b) provides that no new evidence will be considered in connection with the disposition of the motion.  (emphasis added).  Subsection 20.1405(c) addresses the availability of a hearing in these cases:

*  *  * 

(c) Hearing--

(1) Availability.  The Board may, for good cause shown, grant a request for a hearing for the purpose of argument.  No testimony or other evidence will be admitted in connection with such a hearing.  The determination as to whether good cause has been shown shall be made by the member or panel to whom the motion is assigned. 

*  *  *

38 C.F.R. § 20.1405(c)(1).  It should be noted that the regulation allows for a hearing for the purpose of presenting argument only.  There is a specific prohibition against giving testimony or other evidence.  (It must be remembered that a challenge of a prior Board decision on the basis of CUE is based on the record at the time of the prior decision.)

Accordingly, the case is REMANDED for the following actions:

The Veteran should be contacted and asked to clarify whether he desires a Travel Board or video conference hearing.  After the Veteran makes his election, he should be scheduled, as appropriate, for his hearing.  

(If the Veteran elects to have a video conference hearing, he and his attorney should be afforded an opportunity to review the claims folder before it is returned to the Board.  The file should be returned to the Board in advance of the hearing so as to allow for preparation for the hearing.)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your motion.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs



